GILBERT, Circuit Judge
(dissenting). In my opinion the appeal presents a plain case for affirmance of the decree of the court below. I am unable to find in the contract upon which the rights of-the parties depend any ground whatever for the construction which is placed thereon by the majority of this court. To begin with the contract of 1871: That agreement provides for the construction of a canal, and stipulates that the slough may be used as a part of such canal so far as shall be deemed advisable. It further stipulates that Miller & Lux “shall have the right at all times to draw from said canal, without charge, by side gates and ditches, and to use and dispose of one half of the water flowing therein,” and that Chapman, the party of the first part, is to have the right at' all times, without charge, “to take at the northerly end of said canal, and to use and dispose of the remaining half of such water.” Now, if there is any ambiguity in that agreement, it is as to the intention of the parties in the use of the word “canal,” as it is found in that portion thereof just quoted. Did they mean the artificial portion of the canal, or did they intend to include under the term “canal” that portion of the slough which it had been agreed might be used as a part of the canal?
Whatever ambiguity there may have been in that provision of the contract, it was dispelled by the terms of the agreement of August 17, 1898. That agreement recites that the pastoral company, the party of the second part therein, has acquired the interest of Chapman, and recites what muát be taken to be the construction which had been placed on the contract of 1871 by the parties. thereto. It recites that Miller & Lux “are the owners of and entitled to take and receive of the water now flowing or that may hereafter flow in the said slough through which said Chowchilla Canal now takes and receives its water, after the full amount of wa-ter which said Chowchilla Canal is entitled to receive through such slough is supplied to and received by and into its said canal at the Headgate and Weir hereinafter referred to.” What was the full amount of water which the canal was entitled to receive through the slough after which Miller & Lux should have the right so to divert water from the slough?
That question is answered by paragraph 2 of the contract, which provides that, after satisfaction of the right of the canal company to 775 cubic feet of water per second, the pastoral company and Miller & Lux shall have the right jointly to divert through the slough and into the canal by the White House Headgate 120 cubic feet of water *471per second. Paragraph 3 proceeds to define the rights of the pastoral company and Miller & Lux as between themselves. It provides that:
“After the amount of water which the said party of the second part shall be entitled to take and receive into its said canal at its said Headgate or Weir is received by it, the balance of the water running in said slough above the said Headgate, if any, shall belong to the said party of the third part hereto.”
The amount of water which the pastoral company, the party of the second part, was so entitled to “take and receive” into its canal at the White House Headgate was 120 cubic feet of water per second. This does not mean that it had the right to the use of that amount g£ water, but that it was entitled to the inflow of that quantity of tlie water into the canal. I think that the term “party of the second part,” as used in paragraph 3, was used advisedly. It is used again in the same sense in paragraph 3, where it is provided that:
“When the water in the San Joaquin river is at such low stage that said party of the second part is not under this agreement entitled to receive into its said canal sufficient water out of said 120 feet to supply the party of the second part in said canal with stock water,” etc.
The intention was, and it is clearly expressed, to concede to Miller & Lux the right to use and divert the surplus water in the slough, provided that such use should not interfere with the flow of 120 cubic feet per second into the canal. The right of the pastoral company to have 120 cubic feet flow into the canal, although it had the right to use only one-half thereof, was evidently considered a substantial right. The contract must have been made with reference to known conditions, and the cpnstruction of its terms is not to be affected by the consideration that Miller & Lux might have diverted its one-half of the water immediately after it had passed the White House Head-gate.
Further evidence that the understanding of the parties was as above indicated is afforded by paragraph 5, which adopts the contract of April 11, 1871, with the proviso:
“Tbat the water at any time flowing in said Chowchilla Canal shall be equally divided between the parties of the second and third parts by actual measurement made at the point where said party of the third' part is at that time diverting water from said canal.”
Obviously, the canal here referred to is the artificial portion of it below the White House Headgate, for by article 3 there is no provision for equal division of waters taken from the slough. On the contrary, it is therein stipulated that all water running in the slough over and above the 120 cubic feet per second, which is to enter the canal, shall belong to Miller & Lux.
If there were doubt about the meaning of the contract, we should find aid in ascertaining it from the construction which the parties placed thereon immediately after its execution. The evidence shows that, although Miller & Lux requested of the pastoral company the right to divide the water before it entered the White House Head-gate, the right was denied, and that Miller & Lux never asserted such right under the terms of the contract until within a year prior to the commencement of the suit; but I agree with the court below that *472“the contract is so clear and unambiguous in phraseology that it neither requires nor admits of any extraneous aids in its construction other than the physical conditions to which it relates.”